DETAILED ACTION

    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 9/7/22.  In the amendment, claims 1, 2, 21 have been amended and claims 8, 12-16 have been withdrawn.  Therefore, claims 1-7, 9-11, 17-27 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 17-19, 22-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Ferront et al. (US 2015/110681). 

Regarding claim 1, Ferront discloses a mixer for mixing an exhaust gas flow with a fluid injected (using injector 15) (Fig. 1) into an exhaust gas line, said mixer comprising means for generating a swirl (22, 23) (Fig. 4) effecting a rotating flow and means for a radial displacement (36) (Fig. 4) in the exhaust gas flow admixed with the fluid and flowing axially through the mixer, wherein the swirl generation means and the radial displacement means are arranged and designed such that, viewed over the cross-section of the mixer perpendicular to the axial exhaust gas flow, at least two mutually separate swirl regions (20, 21) (Fig. 4) result which are built up via tangentially acting swirl elements (32, 33) having the shape of a vane and at least one radial displacement region (26) (Fig. 4) results which is arranged between two respective mutually separate swirl regions (20, 21)  (see Fig. 4).

    PNG
    media_image1.png
    411
    423
    media_image1.png
    Greyscale


Regarding claim 2, Ferront discloses the mixer in accordance with claim 1, Ferront  further discloses wherein the swirl generation means comprise a plurality of predominantly tangentially acting swirl elements having the shape of a vane (33) and/or the radial displacement means comprise a plurality of radial displacement elements (36) (Fig. 4). 

Regarding claim 3, Ferront discloses the mixer in accordance with claim 1, Ferront  further discloses wherein at least some of the swirl elements (33) and/or at least some of the radial displacement elements (36) are respectively supported or formed at a carrier element (see Fig. 4). 

Regarding claim 4, Ferront discloses the mixer in accordance with claim 1, Ferront further discloses wherein at least some of the swirl regions (20, 21) are separated from one another by separation elements (45, 46)(see Fig. 4).

Regarding claims 5, 6, Ferront discloses the mixer in accordance with claim 3, Ferront further discloses wherein at least some of the swirl regions (20, 21) (Fig. 4) are separated from one another by separation elements (45, 46) and wherein at least some of the separation elements are formed by the carrier elements (see Fig 4).

Regarding claim 7, Ferront discloses the mixer in accordance with claim 1, Ferront  further discloses wherein a respective radial displacement region (in the middle of the mixer) (Fig. 4) is arranged between adjacent swirl regions (left and right side of the mixer) (Fig. 4), viewed over the cross-section of the mixer perpendicular to the axial exhaust gas flow. 

With regard to claim 9: 
Ferront discloses the mixer in accordance with claim 1, Ferront further discloses wherein the mutually separate swirl regions (left and right side of the mixer) (20, 21) (Fig. 4) and/or the separate radial displacement regions are respectively arranged with mirror symmetry, viewed over the cross-section of the mixer perpendicular to the axial exhaust gas flow (see Fig. 4).

Regarding claim 10, Ferront discloses the mixer in accordance with claim 1, Ferront  further discloses wherein at least two mutually separate swirl regions (left and right side of the mixer) (20, 21) (Fig. 4) are provided in which swirl is generated in opposite directions; and/or wherein at least two mutually separate swirl regions are provided in which swirl is generated in opposite directions and wherein at least one radial displacement region is provided between the two mutually separate swirl regions generating swirl in opposite directions (see Fig. 4).
                             
Regarding claim 11, Ferront discloses the mixer in accordance with claim 1, Ferront further discloses wherein at least two mutually separate swirl regions (20, 21)(left and right side of the mixer) are provided which generate swirl in opposite directions and between which a radial displacement region is arranged which generates a radial displacement in one direction (see Fig. 4).

Regarding claim 17, Ferront discloses the mixer in accordance with claim 1; Ferront further discloses wherein at least some of the swirl elements are formed by a sheet metal swirl plate (Fig. 4) and/or at least some of the radial displacement elements are formed by a sheet metal radial plate.

Regarding claim 18, Ferront discloses the mixer in accordance with claim 1, Ferront further discloses wherein the radial displacement elements (36) each comprise a base body (Fig.4) having at least one radial displacement section serving for the radial displacement (see Fig. 4). 

Regarding claim 19, Ferront discloses the mixer in accordance with claim 1, Ferront further discloses wherein the mixer is jacketless (see Fig. 4).

Regarding claim 22, Ferront discloses the mixer in accordance with claim 1, Ferront further discloses wherein at least one pair of mutually oppositely disposed swirl elements (33) is provided which forms a single-piece component with at least one radial displacement element (36) arranged therebetween (see Fig. 4). 
  
Regarding claim 23, Ferront discloses the mixer in accordance with claim 22, Ferront further discloses wherein a respective single-piece component comprising a pair of swirl elements (32, 33) and at least one radial displacement element (36) arranged therebetween is at least partly supported at two adjacent carrier elements (Fig. 4, par. [0045]). 

Regarding claim 24, Ferront discloses the mixer in accordance with claim 1, Ferront further discloses wherein the swirl elements (33) are arranged and designed such that swirl regions having different swirl angles result (see Fig. 4).

Regarding claim 25, Ferront discloses the mixer in accordance with claim 24, Ferront further discloses at least two adjacent swirl regions (20, 21) are separated from one another by two separation elements (45, 46) between which a radial displacement region (26) is formed (see Fig. 4).
                    
    PNG
    media_image2.png
    283
    291
    media_image2.png
    Greyscale

          
Regarding claim 26, Ferront discloses the mixer in accordance with claim 25, Ferront further discloses wherein the two separation elements are arranged at a corresponding angle relative to one another to bound a radial displacement region disposed therebetween which continuously becomes wider in the radial direction (see Fig. 4).

Regarding claim 27, Ferront discloses the mixer in accordance with claim 1, Ferront further discloses wherein, to maintain the swirl structure generated, the mixer comprises at least one separation element (45 or 46) arranged downstream which is separate from the multi-swirl region and from the at least one radial displacement region (see Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferront et al. (US 2015/110681) in view of Tobben et al. (US 2014/0102082).
Regarding claim 20, Ferront discloses the mixer in accordance with claim 1, however, Brockman fails to specifically disclose wherein the mixer is provided with a jacket.
Tobben teaches that a mixer is provided with a jacket (24) (see par. [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ferront by using a mixer being provided with a jacket as taught by Tobben for improving the mixing efficiency as a predictable result.

Regarding claim 21, the modified Brockman discloses the mixer in accordance with claim 20, Tobben further teaches the jacket (24) is at least circular or oval in cross-section. 

Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered and they are moot in view of a new ground(s) of rejection as set forth above. 
 
                                                                Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Patent Examiner


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747